Citation Nr: 0330578	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  00-19 658	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening of the claim of entitlement to service 
connection for skin disability, and if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been received to 
warrant reopening of the claim of entitlement to service 
connection for allergies.

3.  Whether new and material evidence has been received to 
warrant reopening of the claim of entitlement to service 
connection for asthma.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to a compensable evaluation for malaria.

7.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from March 1968 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).

At the time of his October 2000 personal hearing, the 
veteran withdrawn his appeal for service connection for 
disability manifested by elevated liver function testing.  

From a review of the February 2003 statement from the 
veteran's representative it appears that, in addition to 
tinnitus, the veteran is seeking entitlement to service 
connection for hearing loss disability.  This matter has not 
been addressed by the RO.  Therefore, it is referred to the 
RO for appropriate action.

The issue of whether new and material evidence has been 
received to warrant reopening of a claim of entitlement to 
service connection for skin disability is decided herein 
while the other issues on appeal are addressed in the remand 
that follows the order section of this decision.


FINDINGS OF FACT

1.  In a decision dated in September 1987, the Board denied 
entitlement to service connection for skin disability.

2.  The evidence received subsequent to the Board's 
September 1987 decision includes evidence that is neither 
cumulative nor redundant of the evidence previously of 
record and which is, by itself or in connection with 
evidence previously assembled, so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
previously denied claim of entitlement to service connection 
for skin disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326).  The Board will assume for the purpose of 
this decision that the liberalizing provisions of the VCAA 
are applicable to the veteran's application to reopen his 
claim of entitlement to service connection for a skin rash.  
However, as explained below, the Board has determined that 
reopening of the veteran's claim is warranted.  Therefore, 
no additional information or evidence is necessary to 
substantiate the claim to reopen.  

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  

The amended definition of new and material evidence, 
codified at 38 C.F.R. § 3.156(a) (2002), is not 
liberalizing.  It applies to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to the 
veteran's claim to reopen, which was received before that 
date. 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

Service medical records reflect that the veteran sought 
treatment for a skin rash in February 1969; the provisional 
diagnosis was allergies.  A report of medical examination 
dated in March 1969 reveals that the veteran's skin was 
found to be normal on clinical evaluation.  Later service 
medical records are also negative for evidence of any skin 
disorder.  No service discharge examination report is 
available.  

The report of a May 1970 VA examination documents no 
complaint, finding or diagnosis pertaining to the veteran's 
skin.

Private medical records reflect treatment of the veteran for 
a rash in April and December 1986.  The diagnosis was 
contact dermatitis.  Also noted was a questionable skin 
infection.

At an August 1986 hearing before the rating board, the 
veteran reported having treated his in-service rash with a 
cream and that he had had a rash intermittently since 
service, which he treated using cortisone cream.

In a decision dated in September 1987 the Board denied 
entitlement to service connection for a skin disability on 
the basis that the skin disorder present in service resolved 
without residual disability and the contact dermatitis noted 
subsequent to service was unrelated to service.  

The evidence received since the Board decision includes more 
recent medical evidence, which shows complaints of an 
intermittent skin rash and objective evidence of such rash, 
treated with a cream by J. L. Funkhauser, M.D.  Also, the VA 
examination report dated in November 2000, identifies the 
presence of a chronic fungal rash.  

In a statement submitted in February 2003, subsequent to the 
most recent supplemental statement of the case issued in 
this appeal, Dr. Funkhauser noted that the veteran had had a 
chronic, recurrent skin rash since active military service.  
This statement is neither cumulative nor redundant of 
evidence previously of record.  Moreover, since this medical 
evidence supports the proposition that the veteran has a 
chronic skin disorder which originated during his military 
service, the statement is so significant that it must be 
considered to fairly decide the merits of the claim.  
Accordingly, reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence 
has been received, reopening of the claim of entitlement to 
service connection for skin disability is granted.


REMAND

The VCAA and the implementing regulations are applicable to 
the issues on appeal.  They provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

In September 2001, the RO sent the veteran a letter in which 
it attempted to provide the notice required under 
38 U.S.C.A. § 5103(a) in response to his claims of 
entitlement to service connection for tinnitus and 
hemorrhoids.  However, this letter advised the veteran that 
he was to send the requested information and evidence 
November 25, 2001.  Although the time limit for the 
submission of additional evidence and information was 
consistent with a VA regulation then in effect, the Federal 
Circuit has invalidated the VA regulation to the extent that 
it authorized VA to deny a claim before the expiration of 
the one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  

Moreover, a review of the record discloses that the RO has 
not provided the notice required under the VCAA in response 
to any of the other claims in appellate status.

The Board further notes that VA's assistance includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2002).  In this case the 
veteran has identified in-service exposure to noise with 
subsequent ringing in his ears and the record contains 
competent medical evidence that the veteran currently 
experiences ringing in his ears.  The record does not 
contain a medical opinion addressing the etiology of the 
veteran's tinnitus.  Also, service medical records document 
an in-service skin rash and, as noted above, the record 
contains a medical opinion indicating that the veteran's has 
had a chronic skin rash since service.  However, this 
medical opinion does not appear to be based upon a review of 
the veteran's pertinent medical history, as documented in 
the evidence of record.  

With respect to PTSD, the Board notes that the veteran has 
not been afforded a VA examination to determine the severity 
of this disorder since November 1999 and that the veteran 
has asserted that the disability has increased in severity.  
A veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(April 7, 1995), published at 60 Fed. Reg. 43,186 (1995).  

Finally, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  VA records dated 
since October 1999 have not been associated with the claims 
file.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) pertinent to each issue on 
appeal.  The veteran should be informed 
that any evidence and information 
submitted in response to the letter must 
be received within one year of the date 
of the RO's letter and that he should 
inform the RO if he desires to waive the 
one-year period for response.

2.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any identified 
by the appellant, the RO should so 
inform the appellant and his 
representative, and request them to 
provide such evidence.  

3.  In any case, the RO should take 
appropriate steps to obtain records of 
any VA treatment or evaluation pertinent 
to PTSD, tinnitus, a skin rash, asthma, 
allergies and/or hemorrhoids since 
October 1999.  

4.  Then, the RO should make arrangements with the 
appropriate VA medical facility for the veteran to 
be afforded an examination by a psychiatrist.  Any 
indicated tests should be conducted.  The claims 
file must be made available to the examiner and 
review of such should be reflected in the 
completed examination report.  The examiner is 
requested to identify the nature, frequency and 
severity of all current manifestations of the 
veteran's PTSD.  The examiner should provide a 
global assessment of functioning score with an 
explanation of the significance of the score 
assigned.  The examiner is requested to provide an 
opinion concerning the overall degree of social 
and industrial impairment resulting from the 
veteran's service-connected psychiatric 
manifestations, to include whether such render the 
veteran unemployable.  The rationale for all 
opinions expressed must be provided.

5.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a 
dermatologic examination.  The claims 
file must be made available to the 
examiner and review of such should be 
reflected in the completed examination 
report.  With respect to each skin 
disorder found to be present, the 
examiner should provide an opinion as to 
whether it is more likely, less likely 
or at least as likely as not that the 
disorder had its onset during or is 
otherwise etiologically related to the 
veteran's military service.  The 
rationale for all opinions expressed 
should be provided.

6.  The RO should undertake any other 
development it determines to be 
indicated.  

7.  After the above has been completed, 
to the extent possible, the RO should 
adjudicate the veteran's reopened claim 
for service connection for skin 
disability on a de novo basis.  In 
addition, it should readjudicate the 
other issues on appeal based on all 
evidence received since its most recent 
consideration of the claims.  If the 
benefits sought on appeal are not 
granted to the veteran's satisfaction, 
he veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, 
if in order.  No action is required on the part of the 
veteran or his representative until further notice is 
received.  By this action, the Board intimates no opinion, 
legal or factual, as to any ultimate disposition warranted 
in this case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



